Exhibit 10.5

LOGO [g61246exf_pg001.jpg]

PERFORMANCE SHARES AGREEMENT

Under the Bristol-Myers Squibb Company

2002 Stock Incentive Plan

2007-2009 Performance Cycle

This Performance Shares Agreement (the “Agreement”) confirms the authorization
of a grant of a Performance Award, by BRISTOL-MYERS SQUIBB COMPANY, a Delaware
corporation (the “Company”), to the Participant named below (“you”), under
Section 7 of the 2002 Stock Incentive Plan (the “Plan”), such Performance Award
to be designated as “Performance Shares,” on the terms and conditions specified
in this Agreement, as follows:

Award Date: March 6, 2007

Performance Cycle Start Date: January 1, 2007

Target Number of Performance Shares authorized for 2007-2009 performance cycle:

2007 Performance Shares (07-09 Cycle):

2008 Performance Shares (07-09 Cycle):

2009 Performance Shares (07-09 Cycle):

Total Performance Shares (07-09 Cycle):

The year referenced for each of these three “tranches” is the “Performance Year”
for that tranche.

Range at which Performance Shares may be earned for varying performance:

Threshold: 45% of Target

Target: 100% of Target

Maximum: 220% of Target

Performance Goal and Earning Date: A separate Performance Goal will be set for
each tranche by March 30 of the Performance Year, specifying the number of
Performance Shares that may be earned for specified levels of performance. The
Earning Date will be December 31 of the Performance Year. The Performance Goal
for the 2007 Performance Shares is attached as Exhibit A hereto.

Vesting: Earned Performance Shares will vest at the date between January 1, 2010
and March 15, 2010, at which the Committee determines and certifies the extent
to which the Performance Goals for the 2009 Performance Shares have been met,
subject to earlier vesting at the times indicated in Sections 6 and 8.

Settlement: Earned and vested Performance Shares will be settled by delivery of
one share of the Company’s Common Stock, $0.10 par value per share (“Shares”),
for each Performance Share being settled. No dividend equivalents will accrue or
be payable in connection with Performance Shares. Settlement shall occur at the
time specified in Section 4 hereof.

 

E-10-5



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you the
opportunity to earn the 2007 Performance Shares as designated herein subject to
the terms, conditions and restrictions set forth in this Agreement. In addition,
the Committee hereby indicates its intention to grant to you the opportunity to
earn the 2008 Performance Shares and the 2009 Performance Shares for the
2007-2009 performance cycle and subject to this Agreement; such grants shall
become effective only at such time as the Committee has specified the
Performance Goal for those Performance Shares (by March 30 of the relevant
Performance Year). The target number of each tranche of Performance Shares and
the kind of shares deliverable in settlement, the calculation of earnings per
share as a Performance Goal, and other terms and conditions of the Performance
Shares are subject to adjustment in accordance with Section 11 hereof and
Section 10 of the Plan. The beginning of each Performance Year shall be deemed
the commencement of a separate “award period” for purposes of Plan Sections 7(a)
and (b)(3), (5), (6), (8), and (10). The Performance Shares are granted
independently and not in conjunction with any stock option. The award period
shall be deemed to extend for the period in which the Performance Shares are
subject to a risk of forfeiture in order to give effect to the vesting
requirements of this Award, but the period during which performance is measured
shall be the Performance Year relating to particular Performance Shares.

 

2. CONSIDERATION

As consideration for grant of 2007 Performance Shares, you shall remain in the
continuous employ of the Company and/or its Subsidiaries or Affiliates for at
least one year from the Performance Cycle Start Date or such lesser period as
the Committee shall determine in its sole discretion, and no Performance Shares
shall be payable until after the completion of such one year or lesser period of
employment by you. No 2008 Performance Shares or 2009 Performance Shares shall
be granted hereunder unless you have met the one-year continuous employment
requirement specified in this Section 2, measured from the Performance Cycle
Start Date.

 

3. PERFORMANCE GOALS

The Performance Goals for the 2007 Performance Shares are specified on the cover
page of this Agreement and Exhibit A hereto, and for the 2008 Performance Shares
and 2009 Performance Shares shall be specified in writing in such manner as the
Committee may determine.

 

4. DETERMINATION OF PERFORMANCE SHARES EARNED AND VESTED; FORFEITURES;
SETTLEMENT

By March 15 of the year following each Performance Year, the Committee shall
determine the extent to which Performance Shares have been earned on the basis
of the Company’s actual performance in relation to the established Performance
Goals for the Performance Shares relating to that Performance Year, and shall
certify these results in writing in accordance with Plan Section 7(b)(6),
subject to any limitation under Section 7 hereof (if you are Disabled during the
Performance Year in excess of 26 weeks). Any Performance Shares that are not
earned by performance in a Performance Year (or deemed to be earned in
connection with a termination of employment under Sections 6 and 8 below),
including Performance Shares that had been potentially earnable by performance
in excess of the actual performance levels achieved, shall be canceled and
forfeited.

 

E-10-5



--------------------------------------------------------------------------------

Performance Shares are subject to vesting based on your service for periods
which extend past the applicable Performance Year. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company,
its subsidiaries or an affiliate of the Company, you will become vested in
Performance Shares only to the extent provided in Section 6 or 8, and any
Performance Shares that have not been earned and vested at or before such event
and cannot thereafter be earned and vested under Sections 6 or 8 shall be
canceled and forfeited.

In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 7), you will be entitled to vesting
of a “Pro Rata Portion” of the Performance Shares earned or deemed earned
hereunder. For purposes of this Agreement, in the case of a termination of
employment, the Pro Rata Portion is calculated as the number of Performance
Shares relating to a given Performance Year multiplied by a fraction the
numerator of which is the number of months you were employed from the
commencement of that Performance Year through the end of the month in which your
termination of employment occurred (but not more than 12) and the denominator of
which is 12; provided, however, that the number of months you were employed
shall be reduced by the number of months during such Performance Year in which
you were Disabled in excess of 26 weeks since the commencement of the
Disability. For purposes of this Agreement, in the case of a Disability
extending longer than 26 weeks, the Pro Rata Portion is calculated as the number
of Performance Shares relating to a given Performance Year multiplied by a
fraction the numerator of which is 12 minus the number of months you were
Disabled in excess of 26 weeks since the commencement of the Disability, and the
denominator of which is 12. For purposes of calculations under this paragraph:
(a) one or more days worked in a given month is counted as a full month of
employment; and (b) one or more days on Disability in a given month in which the
duration of Disability has not yet exceeded 26 weeks is also counted as a full
month of employment.

The number of Performance Shares earned or vested shall be rounded to the
nearest whole Performance Share, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Shares that become vested while you remain employed by the Company
or a subsidiary or affiliate shall be settled promptly upon vesting by delivery
of one Share for each Performance Share being settled, unless validly deferred
in accordance with deferral terms then authorized by the Committee (subject to
Plan Section 13). Performance Shares that become vested under Sections 6(a),
6(b), or 8 shall be settled at the times specified therein; provided, however,
that settlement of Performance Shares under Section 6(a) or (b) shall be subject
to the applicable provisions of Plan Section 13(a). (Note: Section 13 could
apply if settlement is triggered by a Change in Control or a termination
following a Change in Control). Until Shares are delivered to you in settlement
of Performance Shares, you shall have none of the rights of a stockholder of the
Company with respect to the Shares issuable in settlement of the Performance
Shares, including the right to vote the shares and receive dividends and other
distributions. Shares of stock issuable in settlement of Performance Shares
shall be delivered to you upon settlement in certificated form or in such other
manner as the Company may reasonably determine.

 

5. NONTRANSFERABILITY OF PERFORMANCE SHARES AND DESIGNATION OF BENEFICIARY

Performance Shares shall not be transferable other than by will or by the laws
of descent and distribution, except that you may designate a beneficiary
pursuant to the provisions hereof on a Designation of Beneficiary form.

 

E-10-5



--------------------------------------------------------------------------------

If you and/or your beneficiary shall attempt to assign your rights under this
Agreement in violation of the provisions herein, the Company’s obligation to
settle Performance Shares or otherwise make payments shall terminate.

If no designated beneficiary is living on the date on which shares are
deliverable in settlement or other amount becomes payable to you, or if no
beneficiary has been specified, such settlement or payment will be payable to
the person or persons in the first of the following classes of successive
preference:

 

  (i) Widow or widower, if then living,

 

  (ii) Surviving children, equally,

 

  (iii) Surviving parents, equally,

 

  (iv) Surviving brothers and sisters, equally,

 

  (v) Executors or administrators

and the term “beneficiary” as used in this Agreement shall include such person
or persons.

 

6. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) In the event of your Retirement (as defined in the Plan) prior to settlement
of Performance Shares and after you have satisfied the one-year employment
requirement of Section 2, you will be deemed vested (i) in any Performance
Shares that relate to a Performance Year completed before your Retirement and
which have been determined or thereafter are determined by the Committee to have
been earned under Section 4, and (ii), with respect to Performance Shares
relating to a Performance Year in progress at the date of your Retirement, in a
Pro Rata Portion of the Performance Shares you would have actually earned for
that Performance Year if you had continued to be employed through the date the
Committee determines the earning of the Performance Shares for that Performance
Year under Section 4. Any Performance Shares earned and vested under this
Section 6(a) shall be settled at the earlier of (i) the date such Performance
Shares would have vested if you had continued to be employed by the Company or a
subsidiary or affiliate, (ii), in the event of a Change in Control, as to
previously earned Performance Shares promptly upon the Change in Control
(subject to Section 6(d)) and, in the case of any unearned Performance Shares,
promptly following the date at which the Committee determines the extent to
which such Performance Shares have been earned (in each case subject to
Section 13 of the Plan) or (iii), in the event of your death, in the year
following the Performance Year in which your Retirement occurred (following the
Committee’s determination of the extent to which any remaining unearned
Performance Shares have been earned) or, if your death occurred after that year,
as promptly as practicable following your death. Following your Retirement, any
Performance Shares that have not been earned and vested and thereafter will not
be deemed earned and vested under this Section 6(a) will be canceled and
forfeited.

(b) In the event that you have a Qualifying Termination (i.e., a termination for
a “qualifying reason”) as defined in Plan Section 6(b)(14)(B) during the three-
(3) year period following a Change in Control (as defined in the Plan), you will
be deemed vested (i) in any Performance Shares that relate to a Performance Year
completed before such termination and which have been determined or thereafter
are determined by the Committee to have been earned under Section 4, and (ii),
with respect to Performance Shares relating to a Performance Year in progress at
the date of your Qualifying Termination (including Performance Shares otherwise
not meeting the one-year requirement of Section 2), in a Pro Rata Portion of the
target number of Performance Shares that could have been earned in the
Performance Year. Any Performance Shares earned and vested under this
Section 6(b) shall be settled within ten business days, subject to Section 6(d)
and Section 13 of the Plan; provided, however, any additional forfeiture
conditions in the nature of a “clawback” contained

 

E-10-5



--------------------------------------------------------------------------------

in Section 10 of this Agreement shall continue to apply to any payment. Upon
your Qualifying Termination, any Performance Shares that have not been deemed
earned and vested under this Section 6(b) will be canceled and forfeited.

(c) If you cease to be an employee of the Company and its subsidiaries and
affiliates for any reason other than Retirement, death or a Qualifying
Termination within three (3) years following a Change in Control, Performance
Shares granted herein that have not become both earned and vested shall be
canceled and forfeited and you shall have no right to settlement of any portion
of the Performance Shares.

(d) Certain of the Performance Shares may constitute a “deferral of
compensation” (a “409A Deferral”) under Section 409A of the Internal Revenue
Code (the “Code”), based on regulations and guidance under Section 409A. As a
result, the timing of settlement of your Performance Shares will be subject to
applicable limitations under Section 409A. Specifically, each tranche of
Performance Shares will be deemed to be a separate payment for purposes of
Section 409A, and each will be subject to Section 13 of the Plan, including the
following restrictions on settlement:

 

  (i) In the case of Performance Shares which constitute a 409A Deferral,
settlement under Section 6(b) upon a Qualifying Termination will be subject to
the requirement that the termination constitute a “separation from service”
under Treasury Regulation § 1.409A-1(h), and subject to the six-month delay rule
under Plan Section 13(a)(iii)(B) if at the time of separation from service you
are a “key employee.”

 

  (ii) In the case of Performance Shares which constitute a 409A Deferral,
settlement under Section 6(a) triggered by the Change in Control (i.e.,
previously earned Performance Shares) will occur only if an event relating to
the Change in Control constitutes a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company within the meaning of Treasury Regulation § 1.409A-3(i)(5).

 

7. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of payments under such
Disability pay plan, (i) if you return to employment status with the Company or
a subsidiary or affiliate, you will not be deemed to have terminated employment,
and (ii), if you do not return to such employment status, you will be deemed to
have terminated employment at the date of cessation of such Disability payments,
with such termination treated for purposes of the Performance Shares as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. If you have been Disabled for a period in excess of 26
weeks in the aggregate during one or more Performance Years, for each affected
Performance Year you will earn only a Pro Rata Portion of the Performance Shares
you otherwise would have earned in respect of such a Performance Year.

 

E-10-5



--------------------------------------------------------------------------------

8. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Shares but after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Shares that relate to a Performance Year completed before your
death and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Shares relating to a Performance Year in progress at the date of
your death, in a Pro Rata Portion of the Performance Shares you would have
actually earned for that Performance Year if you had continued to be employed
through the date the Committee determines the earning of the Performance Shares
for that Performance Year under Section 4. In this case, your beneficiary shall
be entitled to settlement of any of your earned and vested Performance Shares in
the year following your year of death as promptly as practicable following the
determination of the number of Performance Shares earned under clause
(ii) above. In the case of your death, any Performance Shares that have not been
earned and vested and thereafter will not be deemed earned and vested under this
Section 8 will be canceled and forfeited.

 

9. TAXES

At such time as the Company or any subsidiary or affiliate is required to
withhold taxes with respect to the Performance Shares, or at an earlier date as
determined by the Company, you shall make remittance to the Company or to your
employer of an amount sufficient to cover such taxes or make such other
arrangement regarding payments of such taxes as are satisfactory to the
Committee. The Company and its Subsidiaries and affiliates shall, to the extent
permitted by law, have the right to deduct such amount from any payment of any
kind otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your Performance Shares, to satisfy the mandatory
tax withholding requirements.

 

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS

You acknowledge that your continued employment with the Company and its
subsidiaries and affiliates and this grant of Performance Shares are sufficient
consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by Section 10.

 

  a) By accepting the Performance Shares granted hereby , you expressly agree
and covenant that during the Restricted Period (as defined below), you shall
not, without the prior consent of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii)

be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long

 

E-10-5



--------------------------------------------------------------------------------

 

as your connection to the business does not involve any product, technology or
service, that competes with any product, technology or service upon which you
worked or about which you became familiar as a result of your employment with
the Company and the Company is provided written assurances of this fact from the
Competing Company prior to your beginning such connection;

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  b) Forfeiture. You agree and covenant that, if the Company determines that you
have violated any provisions of Section 10(a) above during the Restricted
Period, then:

 

  i) any portion of the Performance Shares that have not been settled or paid to
you as of the date of such determination shall be immediately canceled and
forfeited;

 

  ii) you shall automatically forfeit any rights you may have with respect to
the Performance Shares as of the date of such determination;

 

  iii) if any Performance Shares have become vested within the twelve-month
period immediately preceding a violation of Section 10(a) above (or following
the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for Shares equal to the
number of Shares delivered to you in settlement of such vested Performance
Shares if such delivery was made in Shares or you shall pay cash equal to the
value cash paid to you in settlement of such vested Performance Shares if such
payment was made in cash; and

 

  iv) the foregoing remedies set forth in Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  c) Definitions. For purposes of this Section 10, the following definitions
shall apply:

 

  i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

E-10-5



--------------------------------------------------------------------------------

  ii) “Restricted Period” means the period during which you are employed by the
Company or its subsidiaries and affiliates and twelve months following the date
that you no longer are employed by the Company or any of its subsidiaries or
affiliates for any reason whatsoever.

 

  d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 10
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this Agreement, including, without
limitation, Section 10, is held to be unenforceable or invalid, the remaining
parts of this Agreement and Section 10 shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in Section 10 is held to be excessively
broad as to period, scope and geographic areas, any such provision shall be
construed by limiting it to the extent necessary to be enforceable under
applicable law.

 

  e) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

11. ADJUSTMENTS

The target number of Performance Shares, the kind of securities deliverable in
settlement of Performance Shares, and any performance measure based on per share
results shall be appropriately adjusted in order to prevent dilution or
enlargement of your rights with respect to the Performance Shares upon the
occurrence of an event referred to in Section 10 of the Plan. In furtherance of
the foregoing, in the event of an equity restructuring, as defined in FAS 123R,
which affects the Shares, you shall have a legal right to an adjustment to your
Performance Shares which shall preserve without enlarging the value of the
Performance Shares, with the manner of such adjustment to be determined by the
Committee in its discretion. However, no adjustments shall be made hereunder for
any ordinary cash dividends paid on Common Stock. Any Performance Shares or
related rights which directly or indirectly result from an adjustment to a
Performance Share hereunder shall be subject to the same risk of forfeiture and
other conditions as apply to the granted Performance Share and will be settled
at the same time as the granted Performance Share.

 

12. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Shares or any other
payment or right to payment under this Agreement be included as compensation or
earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the Company or its subsidiaries or affiliates unless
otherwise specifically provided for in such plan.

 

13. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or affiliate
or affect in any way the right of the Company or any subsidiary or affiliate to
terminate your employment without prior notice at any time for any reason or no
reason.

 

E-10-5



--------------------------------------------------------------------------------

14. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Shares and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other payment hereunder shall be a general
creditor of the Company.

 

15. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that Performance Shares which are the subject of this Agreement
may not be materially adversely affected by any amendment or termination of the
Plan approved after the Award Date without your written consent.

 

16. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

17. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

18. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

19. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of Performance Shares and the administration of the Plan; (ii) waive any
data privacy rights you may have with respect to such information; and
(iii) authorize the Company to store and transmit such information in electronic
form.

 

E-10-5



--------------------------------------------------------------------------------

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

I have read this agreement in its entirety. My signature below indicates my
agreement to all the terms, restrictions and conditions set forth in the
agreement.

 

For the Company Bristol-Myers Squibb Company By:  

LOGO [g61246exf_pg010.jpg]

Date:   March 7, 2007

Participant   Sign Here:  

 

Date:  

 

 

E-10-5



--------------------------------------------------------------------------------

Exhibit A

BRISTOL-MYERS SQUIBB COMPANY

2002 Stock Incentive Plan

2007 Performance Shares (07-09 Cycle) — Performance Goals

The number of 2007 Performance Shares earned by Participant shall be determined
as of December 31, 2007 (the “Earning Date”), based on the Company’s 2007 Sales
Performance as defined below and 2007 EPS Performance as defined below,
determined based on the following grid

 

     Threshold    Target    Maximum

2007 Sales Performance

   $ 17,721    $ 19,262    $ 21,188

2007 EPS Performance

   $ 1.15    $ 1.25    $ 1.38

Participant shall earn 45% of the target number of 2007 Performance Shares for
“Threshold Performance,” 100% of the target number of 2007 Performance Shares
for “Target Performance,” and 220% of the target number of 2007 Performance
shares for “Maximum Performance.” For this purpose, 2007 Sales Performance and
2007 EPS Performance are equally weighted, so level of earning of 2007
Performance Shares shall be determined as a percentage for each performance
measure and the two percentages averaged. To derive a percentage of 2007
Performance Shares earned for either performance measure, the percentage earned
between Threshold and Target or between Target and Maximum shall be based on
straight-line interpolation.

Determinations of the Committee regarding 2007 Sales Performance and 2007 EPS
Performance, the resulting 2007 Performance Shares earned and related matters
will be final and binding on Participant.

2007 Sales Performance shall mean Net Sales for 2007. 2007 EPS Performance shall
mean fully diluted Earnings Per Share excluding specified items, for 2007,
subject to adjustment in the event of an equity restructuring as defined under
FAS 123R and affecting the Shares; any such adjustment shall preserve without
enlarging the Participant’s award opportunity hereunder. Except for adjustments
in the event of an extraordinary dividend or dividend payable in Shares, no
dividends or dividend equivalents will accrue with respect to Performance Shares
in respect of any record date that precedes settlement of the Performance
Shares.

 

E-10-5